DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US. 2021/0265782 A1).
In Regards to Claim 1:
Wang teaches a connector (1), comprising: 
an insulative housing (11) which comprises a housing body (112), an insertion plate (101), two side walls (1131) and at least one stopping wall (See Reproduced Drawing 1), the housing body (112) having a front end surface (See Reproduced Drawing 1), the insertion plate (101) being positioned at a top side of the housing body (21) and protruding from the front end surface (See Reproduced Drawing 1), the two side walls (1131) being respectively positioned at a left side and a right side of the housing body (112) and protruding from the front end surface (See Reproduced Drawing 1), the housing body (112), the insertion plate (101) and the two side walls (1131) together forming a receiving space (See Reproduced Drawing 1), and the stopping wall (See Reproduced Drawing 1) being positioned at a side of the insulating housing (11) opposite to the insertion plate (101), the stopping wall (See Reproduced Drawing 1) having a stopping end (See Reproduced Drawing 1) positioned in front of the front end surface (See Reproduced Drawing 1); and 
a circuit board (10) which is provided to the housing body (112) and partially protrudes into the receiving space (See Reproduced Drawing 1).
In Regards to Claim 2:
Wang teaches the connector of claim 1, wherein the stopping wall (See Reproduced Drawing 1) defines a limiting groove (11312a) which is communicated with the receiving space (See Reproduced Drawing 1), and the limiting groove (11312a) has an opening toward forwardly.
In Regards to Claim 3:	
           Wang teaches the connector of claim 1, wherein the stopping wall (See Reproduced Drawing 1) has a stopping wall portion (1132) which is connected with at least one of the housing body (112) and one of the two side walls (1131), and the stopping wall portion (1132) has the stopping end (See Reproduced Drawing 1).
In Regards to Claim 6:
          Wang teaches the connector of claim 3, wherein the insulative housing (11) comprises the two stopping walls (See Reproduced Drawing 1) which are spaced apart from each other in a left-right direction.
In Regards to Claim 7:
Wang teaches the connector of claim 1, wherein the connector (1) further comprises a locking member (12) which is provided to the insulative housing (11), the locking member (12) comprises a locking segment (115) and a pressing plate (See Reproduced Drawing 1) extending upwardly from the locking segment (115).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 4-5, these limitations, in combination with remaining limitations of claims 4-5, are neither taught nor suggested by the prior art of record.
Claims 8-20 are allowed.

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 8 Wang et al. (US. 2021/0265782 A1) teaches “An electrical connection device, comprising: a mating connector, comprising: an insulative base which is formed with a mating slot; a plurality of terminals which are provide to the insulative base; a metal shell which sheathes the insulative base and surrounds the insulative base, a connector, comprising: 
an insulative housing which comprises a housing body, an insertion plate, two side walls and at least one stopping wall, the housing body having a front end surface, the insertion plate being positioned at a top side of the housing body, the insertion plate and the two side walls together forming a receiving space which is used to allow the mating connector to insert, the stopping wall being positioned at a side of the insulative housing opposite to the insertion plate, the stopping wall having a stopping end which is positioned in front of the front end surface and is used to be stopped by an end edge of the top plate; and a circuit board which is provided to the housing body, partially protrudes into the receiving space and is used to mate with the mating slot; when the connector is properly inserted, the insertion plate and the circuit board being capable of being inserted into the insertion groove and the mating slot of the mating connector respectively, so that the connector being mated with the mating connector; when the connector is improperly inserted in an upside down orientation, the stopping wall being stopped by the end edge of the top plate to prevent the connector from being mated with the mating connector.”(Connector 1, Housing 11, housing body 112, insertion plate 101, and side walls 1131)
Wang et al. (US. 2021/0265782 A1) does not teach “the metal shell comprising a top plate, and the top plate and the insulative base together defining an insertion groove; protruding from the front end surface and being used to insert into the insertion groove, the two side walls being respectively positioned at a left side and a right side of the housing body and protruding from the front end surface, the housing body.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 8, these limitations, in combination with remaining limitations of claim 8, are neither taught nor suggested by the prior art of record, therefore claim 8 is allowable.
Claims 9-20 are dependent on claim 8 and are therefore allowable for the same reasons.  

    PNG
    media_image1.png
    723
    959
    media_image1.png
    Greyscale


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831